DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      ADDARRYLL DORSEY, JR.,
                            Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D19-3368

                            [March 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John Kastrenakes, Judge; L.T. Case No. 50-2017-CF-
001078A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

LEVINE, C.J.

    Appellant was convicted of several offenses, including aggravated
assault with a firearm and attempted felony murder. The trial court
sentenced appellant to twenty years for the aggravated assault under
section 775.087(2), Florida Statutes (2016), also known as the 10-20-Life
statute, and designated him a prison releasee reoffender. As to the
attempted felony murder conviction, the trial court sentenced appellant to
life imprisonment pursuant to the 10-20-Life statute.

    Appellant argues that his mandatory life sentence for a nonhomicide
offense violates the Eighth Amendment and asks this court to extend the
principles of Graham v. Florida, 560 U.S. 48 (2010), and Miller v. Alabama,
567 U.S. 460 (2012), to a twenty-year old adult. We decline to do so. See
Harmelin v. Michigan, 501 U.S. 957, 994-96 (1991) (rejecting argument
that mandatory life sentence without parole for possessing more than 650
grams of cocaine violated Eighth Amendment); Art. I, § 17, Fla. Const.
(“The prohibition against cruel or unusual punishment, and the
prohibition against cruel and unusual punishment, shall be construed in
conformity with decisions of the United States Supreme Court which
interpret the prohibition against cruel and unusual punishment provided
in the Eighth Amendment to the United States Constitution.”); Jean-Michel
v. State, 96 So. 3d 1043, 1045 (Fla. 4th DCA 2012) (rejecting argument
that life sentences for nonhomicide crimes were unconstitutional pursuant
to Graham because appellant was an adult at the time of the offenses).
Accordingly, we affirm appellant’s sentence for attempted felony murder.

   Appellant also argues that his twenty-year sentence is illegal because
an amendment to the 10-20-Life statute removed aggravated assault from
the enumerated offenses before appellant committed the offense. The state
correctly concedes error. Without a sentencing enhancement under the
10-20-Life statute, the maximum sentence for aggravated assault is five
years in prison. §§ 784.021, 775.082(3)(e), Fla. Stat. Therefore, we reverse
and remand for the trial court to resentence appellant for aggravated
assault without applying the mandatory minimum sentence provisions of
section 775.087(2). State v. Perez, 449 So. 2d 818, 818 (Fla. 1984).

   Affirmed in part, reversed in part, and remanded with instructions.

CIKLIN and KLINGENSMITH, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2